Scott, J.:
The action is for libel, and the demurrer, by calling in question the sufficiency of the complaint, asserts that the article complained' of is not libelous. The article printed in the defendant’s newspaper stated that property owners in West One Hundred and Thirty-sixth street had organized and raised a fund to keep the negroes of “Little Africa,” just east of *858Lenox avenue, from further encroachments upon the street. The article then proceeded as follows: “The first encroachment of negroes upon the exclusive residential section of 136th Street, west of Lenox Avenue, Mr. Taylor says, was when. Mrs. Adna 0. E. Minott, a negreas, owning the house at 121 'West 13.6th Street, let it to negroes. Mr. Taylor says he protested to the police of the West 125th Street Station that the house was occupied by disorderly persons, hut the police took no action, and he was informed none could be taken. Thereafter, he says, he addressed himself to the then Police Commissioner Baker, and six days later the. occupants of the house moved away. He says the residents of the section are now obliged to 1 carry their complaints concerning disorder-in the neighborhood directly to Headquarters instead. of to the West 125th Street Station.
“It is suspected,. Mr. Taylor says,- that there are some property owners who are using the ‘ negro scare ’ for financial gain, and contemplate renting their houses to negroes in order to induce owners of adjacent property to buy it at an enhanced price. The association, said Mr. Taylor, will spend, the money subscribed by its members in getting evidence against these owners, and also-in buying up, whenever possible, mortgages on the property. The $20,000 already subscribed was given by three members of the organization.”
The innuendo alleges that it was charged by the article: “ The said premises owned by this plaintiff were kept and- permitted to be inhabited by her as a disorderly house, and that this plaintiff was guilty of the crime of keeping a disorderly house upon the said premises, and knowingly let to. and permitted the said premises to be. occupied by disorderly persons and that upon complaint made to the Police Commissioner, the tenants of the said premises were compelled to vacate the' same, and that this plaintiff has let the- said premises to disorderly persons and to negroes for the purpose, of blackmail and in order to extort from neighboring owners and tenants, money as an inducement to cause the removal therefrom of such disorderly persons and tenants, and the said false and libelous article Was extensively circulated and read by numerous persons.”
*859If by any fair construction the article complained of will bear the interpretation placed upon it by the Innuendo it is certainly libelous. We think that it will bear such interpretation. It is clearly charged that plaintiff let her house to disorderly persons, which, if true, would be disgraceful if not criminal, and in our opinion a jury would be justified in finding that it was intended by inference to charge plaintiff with acts which are perilously akin- to blackmail. For these reasons the judgment appealed from must be affirmed, with costs, with leave to defendant, within twenty days and upon payment of the costs in this court and the court below, to withdraw the demurrer and to answer.
Ingraham, P. J., Laughlin, Clarke and Miller, JJ., concurred. •
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and answer on payment of costs.